Citation Nr: 0729024	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  01-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paul T. Hourihan, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision and a 
January 2001 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In the February 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD, and in the January 2001 administrative 
decision, the RO determined that the injuries sustained by 
the veteran, alleged as stressors in support of his PTSD, 
were not incurred in the line of duty.

In a decision issued in November 2004, the Board determined 
that the veteran's PTSD was due to his own willful 
misconduct.  By an August 2006 Order, the United States Court 
of Appeals for Veterans Claims (Court) granted an August 2006 
Joint Motion and vacated the Board's November 2004 decision.  

The Board notes that its November 2004 decision 
recharacterized the issue on appeal as whether the veteran's 
PTSD is due to his willful misconduct while on active duty.  
However, upon review, the Board feels that the issue is most 
properly phrased as on the initial rating decision in 
February 2000 - that is, entitlement to service connection 
for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has a diagnosis of PTSD based on two 
stressful events in service - (1) when he was assaulted by 
another serviceman he was drinking with, sustaining a broken 
nose, and (2) when two servicemen held him upside down out of 
a third-story window.  

3.  Service medical and personnel records confirm that on 
February 3, 1980, the veteran incurred a broken nose in a 
fight with another soldier; however, the February 1980 fight 
was the result of the veteran's abuse of alcohol and may not 
be considered to have occurred in the line of duty.

3.  The record reasonably supports the veteran's claim that 
while in service two servicemen held him upside down out of a 
third-story window.  

4.  It is just as likely as not the veteran has PTSD from a 
stressor he experienced in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in active service.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial comment

As has been discussed in the Introduction above, the Court's 
August 2006 Order, based on a Joint Motion, vacated the 
Board's November 2004 decision which found that the veteran's 
PTSD was due to his own willful misconduct.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative, and has enhanced 
its duty to assist a veteran in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD, in particular, requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) credible supporting evidence that 
the claimed in- service stressors actually occurred, and (3) 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2006).  If the claimed stressor is 
unrelated to combat, as is the case here, a veteran's lay 
testimony regarding the inservice stressor is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f) (2006).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  An injury incurred during active military, naval, or 
air service will be deemed to have been incurred in the line 
of duty unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. §  3.1(m) (West 2002); 38 C.F.R. 
§ 3.301 (2006).  

Analysis

The veteran contends that he is entitled to service 
connection for PTSD because it was caused by stressors 
incurred during his military service.  Indeed, a January 2003 
VA examiner diagnosed the veteran with PTSD as a result of 
"two episodes of assault" during service - (1) when he was 
assaulted by another serviceman he was drinking with, 
sustaining a broken nose, and (2) when two servicemen hung 
him out of a third story window because they thought he was 
an informant with the Criminal Investigation Division (CID).  

The Board will address each of the claimed stressors 
separately.  

Assault 1

Service medical records show that in February 1980 the 
veteran, characterized as an assault victim, was seen with a 
fractured nose and laceration to the nose, and multiple 
facial bruises.  The laceration was sutured and he was 
released to military police.  

While it is clear that the veteran currently has PTSD as a 
result of the February 1980 inservice incident, this matter 
hinges on whether or not such incident occurred in the line 
of duty.

In a statement regarding the incident signed in April 1980, 
the veteran's company commander described the incident as 
follows:

I had been called from home by the Charge 
of Quarters concerning a disturbance 
between [the veteran] and [fellow 
serviceman].  When I and the 1SG (First 
Sergeant) arrived [the veteran] and 
[fellow serviceman] were both drunk and 
verbally combative towards each other.  
The situation was resolved with on the 
spot counseling.  

[The veteran] was intoxicated to the 
point that he was not rational.  [The 
veteran] does not control himself when he 
is under the influence of alcohol.  He 
needs medical treatment and professional 
counseling and his present environment 
will not readily permit either. 

Two days later, the company commander wrote another report: 

[The veteran] was taken to 188th General 
Dispensary with a broken nose he suffered 
from a fight with [fellow serviceman].  
[The veteran] had been drinking heavily 
prior to the incident which took place in 
[fellow serviceman's] room.  [The 
veteran] had a portion of his suspended 
sentence on a previous article 15 lifted 
for his misconduct.  He realizes that he 
has a drinking problem.  [The veteran] 
was placed on CDAAC (Community Drug and 
Alcohol Assistance Center) following this 
incident.  He stated he had no problems 
which was causing his drinking.  

The veteran's representative has argued that the record does 
not support a finding that the veteran's confirmed inservice 
PTSD stressor (the February 1980 incident) was the result of 
his willful misconduct.  

It is undisputed that the veteran was on active duty at the 
time of the February 1980 fight.  By operation of 38 U.S.C. § 
105(a), the inservice stressor is therefore deemed to have 
been incurred in line of duty unless it is shown that the 
incident was the result of the veteran's willful misconduct, 
and that such misconduct proximately caused his injuries or, 
since his service connection claim was filed after October 
31, 1990, the result of his abuse of alcohol.  Upon review of 
the file, the Board agrees that there is insufficient 
evidence to support a finding that the February 1980 incident 
was the result of the veteran's willful misconduct.  However, 
because the February 1980 fight was the result of the 
veteran's abuse of alcohol it may not be considered to have 
been incurred in the line of duty.  That is, there is 
sufficient evidence to overcome the presumption that the 
veteran inservice stressor (the February 1980 fight) was 
incurred in the line of duty.

In so deciding, the Board looks initially to the content of 
the veteran's actions.  In this regard, the Board finds 
extremely significant the description of the incident by the 
veteran's company commander.  The Board also rests heavily on 
the RO's January 2001 administrative decision finding that 
the veteran was not in the line of his duty on February 3, 
1980 when his nose was broken.

The veteran's attorney argues that there is evidence of 
record to dispute the commanding officer's description of 
events.  The attorney points out that the commander was not a 
witness to the incident and that his report was written over 
two and a half months after the incident.  In addition, he 
argues that one of the key assertions in the statement, that 
the veteran had been "drinking heavily," is flatly 
contradicted by contemporaneous medical evidence - 
specifically, the February 3rd medical intake note which 
makes no mention of alcohol and states that the veteran was 
oriented as to time, place, and person and had a good gait, 
without a stagger.  See Statement of Additional Argument, 
dated in June 2007, pages 12-13.  

In response, the Board acknowledges that the commanding 
officer's statements were written over two months after the 
incident; however, there is no indication that they do not 
accurately describe the events surrounding the February 1980 
incident.  In this regard, the Board notes that the officer 
specifically indicated that he had "been called from home" 
which would suggest that the circumstances required his 
immediate attention and thus would stand out in his mind.  
The fact that he arrived at the scene with the First 
Sergeant, a person who could independently verify his 
recollection of events if needed, further bolsters the 
commanding officer's believability as to this matter.  Most 
significant, however, is the fact that the commanding 
officer's description of the February 1980 incident coincides 
with the veteran's behavior as shown in the evidence of 
record.  Specifically, the commanding officer noted that he 
had been "called from home" concerning a "disturbance" and 
that when he arrived at the scene the veteran and another 
soldier were "drunk" and "verbally combative towards each 
other."  The commanding officer went on the state that the 
veteran "does not control himself when he is under the 
influence of alcohol."  

The veteran's personnel and service medical records clearly 
document his struggles with alcohol and pattern of similar 
behavior.  In January 1979, he was cited for striking a 
fellow serviceman.  In January 1980, he received an Article 
15 for being drunk and disorderly in command.  When seen in 
the medical clinic in February 1980, following the fight, he 
denied sustaining an injury to his nose, but was noted to 
have had odor of alcohol on his breath.  An entry dated the 
following day reflects that an examiner again noted alcohol 
on his breath (albeit not as strong the day before) and 
diagnosed him as having probable alcoholism.  In April 1980, 
the veteran received another Article 15 for being drunk and 
disorderly in command.  After failed attempts to rehabilitate 
the veteran (for alcohol abuse) the military ultimately 
determined that in the best interest of the Army he be 
discharged.  These records show that his drinking problem was 
highlighted by the fact that he involved himself in verbal 
and/or physical confrontations with others nearly every time 
he drank too much.

The Board does not find dispositive the fact that the 
February 3rd medical record does not mention alcohol or 
otherwise suggest that the veteran was intoxicated.  There 
may be any number of valid reasons why the medical record 
does not contain such information (i.e., not relevant for 
treatment purposes).  Nonetheless, the simple fact that the 
document, itself, does not state that the veteran was 
intoxicated does not mean that he was not.  

In statements dated in July 1980 by the veteran's First 
Sergeant (NCO) and two direct superior officers, each 
reported that the veteran had been involved in instigating 
several fights in the billets during after duty hours and 
that he had a serious alcohol problem.  Although the records 
indicate that the veteran's job performance was fair and 
consistent, his off duty behavior was a serious problem and 
these superior officers recommended that he be discharged; 
indeed, his commanding officer recommended that he be 
discharged because he was a rehabilitation failure.

The totality of the evidence clearly shows that the veteran 
had a drinking problem while he was in service.  He does not 
dispute this point.  The Board finds that the evidence also 
shows that he had a propensity to engage in physical 
confrontations when drinking.  The veteran does not dispute 
this fact either.  Therefore, the commanding officer's 
description of the events surrounding the February 1980 
incident - that the veteran's broken nose was sustained in a 
fight as opposed to an unprovoked attack - is more 
believable.  

In this regard, the Board notes that the veteran has given 
somewhat inconsistent and wholly unsubstantiated accounts of 
the February 1980 incident.  Specifically, at one point he 
alleged that he was attacked by two servicemen, while at 
other times he has indicated that he was attacked by a single 
serviceman.  In addition, he has indicated that he was 
attacked in or while leaving his room.  Moreover, although 
the veteran testified in July 2000 that his teeth were 
knocked out, the service medical records are completely 
negative regarding missing teeth.  In any event, giving more 
weight to these unsubstantiated and inconsistent accounts 
proposed would require the Board to engage in speculation.

In sum, there is no basis in the record to question the 
reliability of the commanding officer's statement regarding 
the events surrounding the veteran's broken nose.  There is, 
however, ample basis to question the reliability of the 
veteran's version.  Given the inconsistencies of the 
veteran's statements and the fact that he was reported to 
have been drinking heavily at the time of the fight and at 
many other times during service, (indeed, he was 
involuntarily referred to CDAAC for counseling and alcohol 
rehabilitation), the Board does not find the veteran's 
statements with respect to the February 1980 incident to be 
credible.  Although a VA psychiatrist has diagnosed the 
veteran as having PTSD related, in part, to the February 1980 
fight while he was on active duty, because the stressor was 
the result of the veteran's abuse of alcohol, it may not be 
considered to have been incurred in the line of duty, and 
therefore cannot support a claim of service connection for 
PTSD.

Assault 2

The veteran's PTSD diagnosis is also based on his claim that 
two fellow serviceman held him upside down out a third-story 
window because they thought he was a "narc" working for the 
CID.  

As noted above, if a PTSD claim is based on an in-service 
personnel assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor incident include, but are not limited to: a request 
for a transfer to another military duty assignment; substance 
abuse. . . . or unexplained social behavior changes.  
38 C.F.R. § 3.304(f)(3).  

During a July 2000 hearing (regarding an unrelated claim), 
the veteran reported that he was transferred to a different 
unit because his life was threatened by fellow soldiers who 
thought he was an informant for the CID.  They held him 
upside down out a third-story window.  He indicated that his 
commanding officer was aware of the threats.  The veteran's 
service personnel records include a "Record of Informal 
Counseling Session" dated in December 1979 wherein his 
company commander noted that the veteran was transferred to 
the 82nd Engineer Battalion because of a threat to his life 
in his previous unit.  While the record contains no 
information regarding the nature of the threat, a plain 
reading of the document clearly suggests that the threat was 
of such severity that a transfer to another unit was 
necessary.  In addition, the record reflects that after the 
transfer the veteran engaged in a pattern of disruptive 
behavior, fueled in large part to his problems with alcohol, 
which ultimately led to his dismissal from the military.  The 
Board notes that behavior changes may constitute credible 
evidence of the in-service stressor.  

All things considered, and resolving all reasonable doubt in 
his favor, there is sufficient evidence in the file 
confirming the veteran's claimed stressor.  See 38 C.F.R. § 
3.102; see, too, Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
The Board notes that while there is no specific documentation 
of the alleged incident, there is enough circumstantial 
evidence to raise a reasonable doubt as to whether the 
incident actually occurred.  Therefore, service connection 
for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


